Citation Nr: 9908442	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar 
warts, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
molluscum contagiosum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision by the Philadelphia, Pennsylvania RO which denied 
entitlement to an increased rating for bilateral plantar 
warts, currently evaluated as 10 percent disabling.  This  
matter also comes before the Board on appeal from a February 
1997 rating decision by the Philadelphia, Pennsylvania RO 
which denied entitlement to an increased rating for molluscum 
contagiosum, currently evaluated as 0 percent disabling.


FINDINGS OF FACT

1.  All pertinent evidence necessary to adjudicate the issues 
before the Board has been obtained by the RO.  

2.  The veteran's service-connected bilateral planter warts 
and calluses are painful and require frequent treatment.

3.  There are no clinical findings that the veteran currently 
suffers from molluscum contagiosum.



CONCLUSIONS OF LAW

1.  Plantar warts of the left foot are 10 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, to include 
§§ 4.7, 4.118, Code  7819-7804 (1998).

2.   Plantar warts of the right foot are 10 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, to include 
§§ 4.7, 4.118, Code 7819-7804 (1998).

3.  The criteria for a compensable evaluation for molluscum 
contagiosum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, to include §§ 4.7, 4.20, 
4.118, Diagnostic Code 7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records establish that the veteran was 
treated for painful calluses and plantar warts on both feet 
that required repeated shaving, trimming and electric 
dissections.  Service medical records further note the 
veteran's complaints of a wart on the penis.

A March 1968 VA examination report notes diagnoses of a 
plantar wart on the sole of the left foot and molluscum 
contagiosum in the pubic area.

A June 1968 rating decision granted service connection for 
bilateral plantar warts, evaluated as 10 percent disabling, 
and molluscum contagiosum, evaluated as noncompensable.  

In August 1975, the RO denied service connection for tinea 
pedis and idiopathic reaction on the fingers of both hands.

Recently, the veteran submitted claims for increased ratings 
for bilateral plantar warts and molluscum contagiosum.

VA outpatient treatment reports note that the veteran was 
seen in April 1993 with complaints of calluses on his feet.  
Debridement was ordered.  The veteran was seen on a monthly 
basis from May 1993 to July 1993 with complaints of blisters 
and calluses on his feet.  Assessment included hypertrophic 
lesions and blisters.  Debridement was ordered.  The veteran 
was seen in October 1993 with complaints to include painful 
corns and calluses.  Assessment included hyperkeratosis; 
debridement was ordered.  In December 1993, the veteran was 
seen with complaints of painful calluses on both feet.  
Assessment was tylomas; debridement was ordered.  The veteran 
was seen in February 1994, March 1994, April 1994, and May 
1994 with complaints to include blisters and calluses on the 
feet; debridement was ordered.

A September 1995 VA examination report notes the veteran's 
history of "warts and bumps on [the] torso" since service.  
Examination revealed verrucae (warts) of the plantar surfaces 
and a dermatosis of the trunk and face.  No findings of 
molluscum contagiosum were noted.

VA outpatient treatment reports dated from 1995 to 1996 note 
that the veteran was seen approximately every 10 to 12 weeks 
for debridement of painful calluses.  Assessment included 
hyperkeratotic lesions and tylosis.  No complaints or 
findings related to molluscum contagiosum were noted.

A May 1996 VA examination report notes the veteran's 
complaints of a rash on his feet for 20 years.  He reported 
blisters on his feet that spread to his legs.  Examination of 
the feet revealed scales on the soles with interdigital 
involvement, right greater than left.  The examiner noted 
that the rest of the skin was clear.  Diagnosis was tinea 
pedis.

In July 1997, the veteran participated in a hearing at the RO 
at which time he described the difficulties he was having 
with plantar warts and calluses affecting his feet, to 
include pain and discomfort.  Specifically, the veteran 
testified that he has "what is described as plantar warts 
which are no more than calluses on the balls of both feet.  
When . . . enough skin has accumulated, they start to . . . 
burn."  He further testified that his doctors "remove as 
much dead skin [from] the ball[s] of [his] feet as 
possible."  The veteran indicated that he "walks on an 
angle as the dead skin accumulates," and as a result, 
several other areas of his feet, such as the toes, have 
formed calluses.  He noted that his feet are at their worst 
in the summer and fall, when the temperature is above 65 
degrees.

The veteran further testified that he has problems with warts 
in the groin area.  He indicated that he is being treated for 
this condition at the VA Medical Center in Philadelphia.  He 
stated that the warts "get triggered up and they grow."  He 
further stated that at "one time [he] was getting a cream 
for it [but] it's not as bad as it once was."

A July 1997 VA examination report notes the veteran's 
complaints of blisters on his toes and feet, extending to his 
legs and arms, which develop every summer.  Examination 
revealed onychomycosis of the toenails with interdigital 
scale and a few scattered erythematous papules on the lower 
legs.  The rest of the body was noted to be normal.  
Diagnostic impression was possible tinea pedis with 
eczematous or id reaction versus dyshydrotic eczema.

An October 1997 VA examination report notes the veteran's 
history of warts since service.  The veteran indicated that 
he has been treated with liquid nitrogen and prosthetics; 
however, despite treatment, there has been a progression of 
these lesions.  The veteran further indicated that the 
lesions have remained localized to the plantar region.  Upon 
examination of the feet bilaterally, yellow, hyperkeratotic 
plaques were noted in the central plantar region.  A similar 
lesion was noted on the right lateral aspect of the right 
foot.  The lesions were 1 cm in size or less.  There was no 
verrucous surface to these lesions.  Upon paring of these 
lesions, there was no punctate bleeding.  There was no 
evidence of vesicles on the patient's feet bilaterally.  The 
examiner noted that there was no evidence of molluscum 
contagiosum upon examination.  Diagnosis was plantar wart 
versus callus.  The examiner noted that "[a]t this time [he] 
cannot differentiate between plantar wart and callus."

Outpatient treatment reports dated from 1997 to 1998 note 
that the veteran continued to seek debridement for painful 
plantar calluses every two to three months.  The veteran was 
also seen in February 1997 with complaints of a painful 
blister in the 4th interdigital space on the right foot.  The 
veteran noted a history of such blisters that had resolved.

Analysis

The veteran contends that increased ratings are warranted for 
his service-connected bilateral plantar warts and molluscum 
contagiosum.  Initially, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, he has submitted claims that 
are plausible - capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  On the basis of all examination 
reports and treatment records obtained by VA, the Board finds 
that an increased rating is warranted for bilateral plantar 
warts, and an increased rating is not warranted for molluscum 
contagiosum.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Bilateral Plantar Warts

The veteran's service-connected bilateral plantar wart 
disability has been rated in accordance with 38 C.F.R. Part 
4, Diagnostic Code 7819-benign, new skin growths.  Benign, 
new skin growths are evaluated as for scars, disfigurement, 
etc.  Unless otherwise provided, Diagnostic Codes 7807 
through 7819 are rated as for eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestation.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
eczema, a 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  

In this regard, the plantar warts involve only a portion of 
the soles of the veteran's feet; thus, they would not be 
described as extensive lesions, nor do they involve constant 
exudation or itching, nor is marked disfigurement present.  
Accordingly, the criteria for a rating in excess of 10 
percent would not be in order under Diagnostic Code 7806.  

As previously noted the Diagnostic Code for benign new skin 
growths calls for consideration to be given to rating the 
condition as scars.  Under 38 C.F.R. § 4.118, a 10 percent 
evaluation is assigned for a superficial scar under 
Diagnostic Code 7803 when it is poorly nourished, with 
repeated ulceration, or under Diagnostic Code 7804 when it is 
tender and painful on objective demonstration.  Other scars 
are rated on limitation of function of the body part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The 10 
percent disability evaluation - at which the veteran is 
currently rated - is the maximum schedular evaluation which 
may be assigned under Diagnostic Codes 7803 and 7804.  
However, the RO has rated this disability as a bilateral 
condition with the assignment of a 10 percent disability 
evaluation to cover the involvement of both feet.  In 
reviewing the record, it is noted that both feet are involved 
with the painful calluses/warts, which require frequent 
treatment.  The Board can find no prohibition against rating 
each foot individually.  Accordingly, the veteran is entitled 
to a 10 percent rating for involvement of each foot.  The 
resulting combined rating of 20 percent is considered to be 
more consistent with the degree of disability shown.  This is 
so based on the frequency and severity of the veteran's 
plantar warts and calluses as shown by the evidence.  
Specifically, VA outpatient treatment records dated from 1995 
to 1998 note that the veteran received treatment every two to 
three months for painful plantar calluses and warts.  
Treatment consisted of having the lesions debrided.  In July 
1997, the veteran testified that he has pain, discomfort and 
burning in his feet due to his plantar warts.  The veteran 
was found at an October 1997 VA examination to have 
hyperkeratotic lesions on the central plantar region of each 
foot and on the right lateral aspect of the right foot.

The Board notes that the veteran has been diagnosed with 
another skin disorder of the feet, tinea pedis; however, in 
an August 1975 rating decision, the RO denied entitlement to 
service connection for tinea pedis.  Under 38 C.F.R. § 4.14 
the use of manifestations not resulting from service-
connected disability in establishing the service-connected 
evaluation is to be avoided.

Molluscum Contagiosum

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (1998).  The veteran's service-connected 
molluscum contagiosum has been rated in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7806, pertaining to eczema.  
The schedular criteria provided under this Code have been 
previously stated. 

A review of the record reveals that VA outpatient treatment 
reports and VA dermatology examination reports all fail to 
disclose any symptoms of molluscum contagiosum since 1968, or 
any indication of residual disfigurement.  In the absence of 
any current findings of the disability, it is readily 
apparent that the requirements for a compensable evaluation 
have not been met.  All findings pertaining to the skin are 
concerned with the veteran's service-connected bilateral 
plantar warts or nonservice connected skin conditions.  Under 
38 C.F.R. § 4.14 (1998) the use of manifestations not 
resulting from service-connected disability in establishing 
the service connected evaluation is to be avoided.  In 
arriving at the decision to deny this portion of the claim, 
consideration has been given to giving the veteran the 
benefit of the doubt; however, the clear preponderance of the 
evidence weighs heavily in favor of a denial.  Therefore, 
there is no doubt to be resolved in favor of the veteran.  
38 U.S.C.A. § 5107. 


ORDER

Entitlement to a 10 percent rating for plantar warts 
involving the right foot and a separate 10 percent rating for 
plantar warts involving the left foot is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an increased (compensable) rating for 
molluscum contagiosum is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


